      Case 2:19-cr-00898-DLR Document 219 Filed 03/01/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
     United States of America,                    No. CR-19-00898-001-PHX-DLR
 9
                          Plaintiff,
10                                                ORDER
              vs.
11
12   David Allen Harbour,
13                        Defendant.
14
15         Upon Non-Party Witnesses LJP Consulting, LLC, Philip N. Burgess, Alonzo
16   Primus, and Princeton Alternative Income Fund’s (Witnesses) Motion to Extend
17   Production Deadline, there being no objection, and good cause appearing,
18         IT IS ORDERED that the motion is GRANTED.
19         IT IS FURTHER ORDERED extending the deadline for the Witnesses to produce
20   responsive documents to and including April 1, 2021, and that the parties shall reach an
21   agreement on any additional documents to be produced should all responsive documents
22   in the Witnesses’ possession not be produced by April 1, 2021.
            Dated this 1st day of March, 2021.
23
24
25
                                                 Douglas L. Rayes
26                                               United States District Judge
27
28
